Per Curiam..

The sole question presented on this appeal concerns the sufficiency of the proof of corporate existence. Such defect as existed has been obviated by proof presented on this appeal, ■and, being record evidence, is under the authorities admissible for the purpose of sustaining the judgment below. Dunford v. Weaver, 84 N. Y. 445; Munoz v. Wilson, 111 id. 299; Dunham v. Townshend, 118 id. 281; Bank of Charleston v. Emeric, 2 Sandf. 718. The judgment should be affirmed. -
Present: Freedman, P. J.; MacLean and Leventritt, JJ.
Judgment affirmed, with costs to respondent.